Citation Nr: 0826273	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  99-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
claims for back, neck, and right knee disorders.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for lumbosacral strain 
as secondary to a service-connected disability.

4.  Entitlement to service connection for arthritis of the 
cervical spine as secondary to a service-connected 
disability.

5.  Entitlement to service connection for arthritis of the 
right knee with instability as secondary to a service-
connected disability.

6.  Entitlement to a rating in excess of 50 percent and an 
effective date earlier than April 28, 1997, for post-
traumatic stress disorder (PTSD).

7.  Entitlement to a rating in excess of 10 percent prior to 
June 25, 2003, and in excess 20 percent after June 25, 2003, 
for the postoperative residuals of a left medial 
meniscectomy.

8.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.

9.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 1998, August 
2003, and September 2005 by the Winston-Salem, North Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a hearing in January 2001 
concerning the TDIU issue remaining on appeal from the March 
1998 rating decision before a person no longer employed by 
the Board.  The veteran subsequently waived his right to an 
additional hearing.  A copy of the transcript of the January 
2001 hearing is of record.

Although the RO, in essence, adjudicated the issues of 
entitlement to service connection for lumbosacral strain and 
arthritis of the cervical spine and right knee on the merits, 
the Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claims for service connection.

The Board notes that the RO denied entitlement to a rating in 
excess of 10 percent for the residuals of a left knee injury 
in a March 1998 rating decision for a disability listed under 
diagnostic code 5259.  The veteran perfected his appeal as to 
this issue and in an April 2001 decision the Board granted 
entitlement to a separate 10 percent rating for left knee 
degenerative joint disease under diagnostic code 5003 and 
denied entitlement to a rating in excess of 10 percent for a 
slight impairment under diagnostic code 5257.  The veteran 
did not appeal the Board's determination as to denial of a 
rating in excess of 10 percent for a knee impairment under 
diagnostic code 5257 and that determination is final.

In a May 2001 rating decision, however, the RO established a 
10 percent disability rating for degenerative joint disease 
of the left knee effective from April 28, 1997, the date of 
the reopened claim for an increased rating.  The veteran 
subsequently expressed disagreement with the May 2001 
decision by correspondence received in August 2001 and his 
appeal is construed as from the compensation level assigned.  
In an August 2003 rating decision the RO granted entitlement 
to a separate 10 percent rating for left knee instability 
effective from June 25, 2003, and denied entitlement to 
ratings in excess of 10 percent for the residuals of a left 
knee injury with a history of left medial meniscectomy and 
for traumatic arthritis of the left knee.  The veteran also 
appealed that determination without addressing any specific 
disagreement and in a January 2004 rating action the RO, in 
essence, found the disabilities rated under diagnostic codes 
5257 and 5259 were more appropriately evaluated as one 
disability warranting a 20 percent rating under the 
provisions of diagnostic code 5257 effective from June 25, 
2003.  For these reasons, the Board finds the increased 
rating issues on appeal are more properly addressed as 
provided on the title page of this decision.

The issues of entitlement to service connection for 
lumbosacral strain, and arthritis of the cervical spine and 
right knee, entitlement to a rating in excess of 10 percent 
prior to June 25, 2003, and in excess 20 percent after 
June 25, 2003, for the postoperative residuals of a left 
medial meniscectomy, and entitlement to a rating in excess of 
10 percent for traumatic arthritis of the left knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A March 1998 rating decision denied reopening claims for 
entitlement to service connection for back, neck, and right 
knee disorders; the veteran did not appeal these 
determinations.

2.  Evidence added to the record since the March 1998 rating 
decision is neither cumulative nor redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating these claims.

3.  The evidence of record does not demonstrate erectile 
dysfunction was incurred as a result of any established 
event, injury, or disease during active service.

4.  The Board denied entitlement to service connection for 
PTSD in an unappealed November 1996 decision; the decision is 
final.

5.  An application for VA benefits accepted as a claim to 
reopen the issue of entitlement to service connection for 
PTSD was received on April 28, 1997.

6.  VA rating action in September 2005 established service 
connection for PTSD effective from April 28, 1997.

7.  There is no evidence of any earlier unadjudicated formal 
or informal claims for entitlement to service connection for 
PTSD.

8.  Prior to June 21, 2005, the veteran's PTSD was manifested 
by no more than reduced reliability and productivity due to 
such symptoms as a restrictive affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

9.  After June 21, 2005, the veteran's PTSD was manifested by 
an occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.

10.  The schedular criteria for TDIU were met effective June 
21, 2005, and the veteran is shown to have been unemployable 
as a result of his service-connected disabilities as of that 
date. 


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the 
claims for entitlement to service connection for back, neck, 
and right knee disorders are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

2.  An erectile dysfunction was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  The criteria for an effective date earlier than April 28, 
1997, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400 (2007).

4.  The criteria for a rating in excess of 50 percent rating 
for PTSD effective prior to June 21, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

5.  The criteria for an increased 70 percent rating, but no 
higher, for PTSD effective June 21, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

6.  The criteria for entitlement to TDIU effective from 
June 21, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 4.16 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2001, February 2003, April 
2005, and April 2006.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims and identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In the case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held 
that in order to successfully reopen a previously and finally 
disallowed claim the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence when providing the notice required by the 
VCAA it is necessary for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  As the 
new and material evidence issues on appeal are reopened by 
the Board, any deficiency in the prior VCAA letters as to 
these matters is harmless error.  

For increased-compensation claims, the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), has held that the 
VCAA requires VA to notify the claimant that to substantiate 
a claim the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Although 
the veteran is not shown to have been provided such notice as 
to his PTSD claim and he submitted pertinent medical evidence 
as to this matter in January 2008 without waiver of agency of 
original jurisdiction consideration, the Board finds that in 
light of the favorable determination for this claim that the 
veteran is not prejudiced by the present action without 
further development.

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  Although the veteran was not provided a VA 
examination to address his claim for loss of a creative organ 
(erectile dysfunction), he has not identified any event, 
injury, or disease during active service possibly related to 
a present disability as to warranted a VA medical opinion.  
The Board finds the available medical evidence is sufficient 
for adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a March 1998 rating decision the RO denied reopening 
claims for entitlement to service connection for back, neck, 
and right knee disorders.  It was noted, in essence, that the 
evidence demonstrated no treatment for these disorders during 
active service.  The veteran did not appeal and the decisions 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

In correspondence dated in February 2003 the veteran 
requested that his claims for entitlement to service 
connection be reopened.  Evidence added to the record since 
the March 1998 rating decision includes private medical 
correspondence dated in December 2003 noting the veteran had 
developed right knee and spine disorders because of his 
service-connected left knee disability.  

Based upon a comprehensive review, the Board finds the 
evidence received in support of the claims for entitlement to 
service connection for back, neck, and right knee disorders 
is new and material.  The recently submitted medical evidence 
indicates spine and right knee disorders related to the 
veteran's service-connected left knee disability.  This 
evidence raises a reasonable possibility of substantiating 
these claims.  Therefore, the claims must be reopened.  These 
matters are addressed in the remand section of this decision.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the evidence of record, the Board finds an 
erectile dysfunction was not incurred as a result of an 
established event, injury, or disease during active service.  
Service medical records are negative for any complaint, 
treatment, or diagnosis of loss of a creative organ or 
erectile dysfunction.  The veteran has provided no 
information as to how any present disorder may be related to 
active service.  Therefore, the Board finds entitlement to 
service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim. 

Earlier Effective Date Claim

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2007).

VA regulations provide that Board decisions are final from 
the stamped mailing date on the face of the decision, unless 
reconsideration is ordered, the decision is revised because 
of clear and unmistakable error (CUE), or a timely notice of 
appeal is received by the Court.  38 C.F.R. § 20.1100 (2007).  

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2007).  The Court has held 
that the failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date 
is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 
380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claims must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2007).

Based upon the evidence of record, the Board finds that an 
effective date earlier than April 28, 1997, for the award of 
service connection for PTSD is not warranted.  In an 
unappealed decision in November 1996 the Board denied 
entitlement to service connection for PTSD.  The veteran's 
application to reopen his claim for entitlement to service 
connection for PTSD was received by VA on April 28, 1997.  A 
VA rating action in September 2005 established service 
connection for PTSD effective from the date of the reopened 
claim.  There is no evidence of any earlier unadjudicated 
formal or informal claims.  The veteran has made no specific 
claim of CUE in the prior Board decision and no obvious error 
is revealed upon Board review.  Therefore, the claim for 
entitlement to an effective date earlier than April 28, 1997, 
for the award of service connection for PTSD is denied.  The 
preponderance of the evidence is against the claim.

Increased Rating Claim
Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2007).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

Global Assessment of Functioning Scale
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
See 38 C.F.R. § 4.130 (2007) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis of a psychiatric disorder.  An August 
1968 separation examination revealed a normal clinical 
psychiatric evaluation.  Records show the veteran served in 
the Republic of Vietnam from August 1967 to August 1968 and 
that his principal duties included light vehicle driver and 
senior yardman.

A February 1992 Social Security Administration (SSA) 
disability benefits determination found the veteran had been 
disabled since August 1989 and that the medical evidence 
demonstrated severe impairments including major depression 
and asthma.  It was noted that a board-certified psychiatrist 
had testified that the veteran had not recovered from a very 
traumatic depression which began following the disintegration 
of his marriage.  Primary and secondary diagnoses were 
provided for affective disorders and epilepsy (major motor 
seizures). 

VA psychological testing in June 1992 noted the results 
failed to confirm a diagnosis of PTSD, but that the veteran's 
capacity to articulate his Vietnam-related memories as well 
as his symptomatic difficulties allegedly stemming from 
Vietnam were not sufficiently preserved at that time to reach 
a definitive opinion regarding a diagnosis of PTSD.  A June 
1992 VA neuropsychiatric report noted PTSD was not found upon 
examination.

In an application for VA benefits received on April 28, 1997, 
the veteran, in essence, requested that his claim for 
entitlement to service connection for PTSD be reopened.  In a 
November 1997 application for entitlement to TDIU he stated 
he had been unable to work since August 1989 because of PTSD.  
He stated he had become depressed and unable to function and 
that his flashbacks were too frequent and intense.  

An April 1997 private medical evaluation from E.W.H., M.D., 
included diagnoses of PTSD, major depression, and social 
phobia.  It was noted that the veteran's PTSD was incurred as 
a result of his combat stressors and that he had been unable 
to work because of this service-related disorder since 1987.  
The physician noted the veteran's ability to remember 
locations and work-like procedures and to understand and 
remember detailed instructions were moderately limited.  His 
ability to carry out detailed instructions was markedly 
limited as was his ability to work in coordination or 
proximity to others without being distracted by them.  His 
ability to respond appropriately to changes in the work 
setting was markedly limited, but his ability to maintain 
socially appropriate behavior and to adhere to basic 
standards of neatness and cleanliness was not significantly 
limited.  Treatment records show the veteran reported he 
avoided interaction with others and complained of memory 
problems for many years.  A May 1997 report noted he had been 
on trial for assaulting a used car salesman.  A September 
1997 report noted his anger was under good control with 
medication and that he had no panic attacks.  

VA psychological examination in November 1997 revealed the 
veteran was dressed in clean, casual clothing.  He exhibited  
somewhat slow rate and flow of speech, but his mentation was 
logical, organized, and goal-directed.  His affective 
expressiveness was quite limited and mild psychomotor 
retardation was noted.  He denied current suicidal ideation 
and presented no alteration of thought process or content.  
His insight and judgment seemed generally intact.  His 
intellectual functioning was estimated to be in the average 
range.  Psychological testing was consistent with a diagnosis 
of PTSD.  It was noted the veteran continued to manifest 
significant symptoms of irritability and reduced ability for 
attachments to the outside world as well as a strong sense of 
a foreshortened future.  The diagnoses included chronic PTSD, 
dysthymic disorder, and dyssomnia.  A GAF score of 50 was 
provided.  

VA psychiatric examination in December 1997 noted the veteran 
was alert, cooperative, and casually dressed.  There were no 
loosened associations or flight of ideas and no bizarre motor 
movements or tics.  His mood was somewhat tense and 
withdrawn, but his affect was appropriate.  There was no 
evidence of delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was oriented times three.  His memory 
both remote and recent was good and his insight, judgment, 
and intellectual function appeared to be adequate.  The 
diagnosis was PTSD.  A GAF score of 53 was provided.  

Private treatment records from Dr. E.W.H. dated in May 1998 
noted the veteran had nightmares of Vietnam, but that they 
were a lot less intense.  He still startled easily and he 
reported daily auditory and visual phenomena.  It was noted 
that he had flashbacks with remainders, but that he was more 
relaxed on medication.  He stayed home 90 percent of the 
time.  

VA outpatient treatment records dated in March 2001 noted the 
veteran's PTSD symptoms were well controlled on current 
medications.  A July 2001 Vet Center report noted the veteran 
had been actively involved in group treatment and medication 
management since 1996.  It was noted he continued to 
experience chronic PTSD symptoms including sleep disturbance, 
depression, anxiety, restrictive affect, and a sense of a 
foreshortened future and that he had been determined to be 
totally unemployable.  

In correspondence dated in August 2001 Dr. E.W.H. noted he 
was treating the veteran for PTSD and that he had a very poor 
recent memory as a result of his PTSD.  It was noted that 
recent studies had shown a 25 percent decrease in volume in 
both hippocampal lobes.

On VA examination on June 21, 2005, the veteran complained of 
sleep problems and nightmares approximately three times per 
week.  He reported that during the day he was anxious and 
tense and hears things that are not always there.  He stated 
he had intrusive memories about accidents, damaged trucks, 
and dead people, startle and hypervigilance, poor 
concentration, tended to keep to himself and avoid crowds, 
avoided talking about Vietnam, did not have much interest in 
doing things, and was distant and withdrawn from people.  He 
reported that he took Klonopin and Trazodone which helped a 
little, but not too much.  

Mental status examination revealed he was neatly groomed and 
dressed.  His speech was spontaneous and logical with no 
evidence of pressured speech, flight of ideas, or loose 
associations.  There was no evidence of hallucinations, 
delusions, paranoia, or ideas of reference.  He was not 
suicidal or homicidal.  He expressed low confidence and 
feelings of worthlessness and hopelessness.  His affect was 
depressed and he was very anxious.  He had occasional panic 
attacks and a lot of irritability.  He was oriented times 
four and his judgment was good, but his insight was poor.  
His intelligence was a little below average.  The diagnoses 
included PTSD, secondary to Vietnam.  A current GAF score of 
45 was provided.  

In correspondence dated in February 2006 Dr. E.W.H. noted an 
examination revealed diagnoses of chronic PTSD and chronic 
major depression.  A GAF score of 35 was assigned.  It was 
also noted that the veteran continued to experience 
nightmares at least three times per week about killing people 
and seeing throats slit and that he had flashbacks three 
times per week.  He had panic attacks 10 times per month 
which lasted at least one to two minutes and he only averaged 
four to five hours of sleep per night with medication.  He 
had intrusive thoughts, startled easily, was hypervigilant 
and could not tolerate anyone behind him, and did not 
socialize with anyone.  His recent memory was severely 
impaired and his working memory was 100 percent impaired.  
His anger, sadness, and fear came over him without any 
knowledge of why half the time which the physician noted was 
an indication that his prefrontal cortex was dysfunctional.  
He experienced hallucinations and illusions four to five 
times per week.  He felt depressed 25 percent of the time 
with no energy and little interest in things.  He angered and 
agitated easily and felt hopeless at times.  The physician 
stated that because of his PTSD the veteran was unable to 
sustain social relationships and unable to sustain work 
relationships.  He was considered to be permanently and 
totally disabled and unemployable.

VA examination in April 2006 revealed the veteran was clean 
and casually dressed,  His psychomotor activity was 
unremarkable.  His speech was soft or whispered, his affect 
was blunted, and his mood was depressed.  He was oriented to 
time, place, and person.  Thought processes and content were 
unremarkable.  He was able to maintain minimal personal 
hygiene, but had moderate problems with shopping.  The 
diagnosis was PTSD.  A GAF score of 45 was provided which the 
examiner noted represented a moderate to severe impairment in 
occupational/social functioning secondary to PTSD.  

VA treatment records dated in July 2006 noted the veteran 
reported paranoia and that he was distant, latent, 
disconnected, and a poor historian for dates.  He was 
accompanied by his brother who stated he had been like that 
for about three years and before that had been joyful and 
more outgoing.  It was noted there was a strong family 
history for psychotic disorders.  A review of VA records 
revealed all medications had been discontinued on June 28th 
without explanation.  The diagnoses included acute mental 
status change of one week to one month in a setting of 
personality change over several years time and a strong 
genetic/family history for schizophrenia.  A GAF score of 40 
was provided.  

A December 2006 private psychiatric evaluation by K.M.V., 
M.D., noted the veteran had recently been hospitalized in an 
acutely agitated and disoriented state after walking away 
from his vehicle because he believed a ticking bomb was in 
it.  He reported a history of intermittently getting more 
paranoid, worried, and feeling that someone was watching him.  
Mental status examination revealed a constricted, dull, sad 
affect.  He denied depression, but his sister reported she 
had seen him cry.  He reported a lack of interest, pleasure, 
or happiness.  His energy was low and he had intermittent 
feelings of worthlessness and helplessness, but he denied 
feelings of hopelessness or suicidal or homicidal thoughts, 
attempts, or gestures.  His thought process was concrete, 
simplistic, goal directed, and goal connected.  He reported 
past experiences of intermittently hearing noises and stated 
he had felt suspicious and paranoid.  He stated that 
intermittently he felt anxious and fearful, had bad dreams, 
experienced hyperarousal, had frightened feelings, and had 
triggers for flashbacks.  He was oriented to time, place, and 
person.  His memory was fair, but concentration was somewhat 
poor.  His intelligence was average and judgment and insight 
were reasonably intact.  The diagnoses included chronic PTSD.  
It was noted his acute psychotic stage seemed to have 
subsided.  A GAF score of 50/100 was provided.  The physician 
also provided a diagnosis of chronic PTSD and assigned a GAF 
score of 50/100 in a January 2008 report.  

Analysis

Initially, the Board acknowledges that the veteran has been 
in receipt of SSA disability benefits effective from 1989.  
In Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), the 
Court held that the decision of a Social Security disability 
claim "cannot be ignored and to the extent its conclusions 
are not accepted, reasons or bases should be given 
therefore."  See Brown (Clem) v. Derwinski, 2 Vet. App. 444, 
448; Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) 
(determination by SSA that a claimant is entitled to 
disability benefits is relevant to VA determination of 
severity of veteran claimant's disability and is not stale 
for purposes of making that determination since SSA 
continuously reviews eligibility for disability benefits).  
The veteran's impairment, however, at the time of the 
February 1992 SSA determination was attributed to nonservice-
connected disabilities.  

Based upon the evidence of record, the Board finds that prior 
to June 21, 2005, the veteran's PTSD was manifested by no 
more than reduced reliability and productivity due to such 
symptoms as a restrictive affect, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  There is no 
probative evidence of an occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech that is intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or inability to establish and maintain effective 
relationships as a result of PTSD.  

Although Dr. E.W.H., noted in an April 1997 that the 
veteran's PTSD was incurred as a result of his combat 
stressors and that he had been unable to work because of this 
service-related disorder since 1987, there is no indication 
that the physician was aware of the veteran's prior medical 
history or the reasons for the February 1992 SSA 
determination.  No rationale was provided for the checklist 
findings that the veteran's ability to remember locations and 
work-like procedures and to understand and remember detailed 
instructions were moderately limited, that his ability to 
carry out detailed instructions and ability to work in 
coordination or proximity to others without being distracted 
by them were markedly limited, and that his ability to 
respond appropriately to changes in the work setting was 
markedly limited.  The physician's opinion is also 
inconsistent with the opinions of the VA examiners as to the 
degree of functional impairment.  Therefore, entitlement to a 
rating in excess of 50 percent for PTSD prior to June 21, 
2005, must be denied.

The Board finds, however, that effective from June 21, 2005, 
the veteran's service-connected PTSD was manifested by an 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships as a result of 
PTSD.  The evidence of record including medical reports and 
the assigned GAF score of 45 range satisfies the criteria for 
an increased 70 percent rating.

There is no probative evidence of a total occupational and 
social impairment due to PTSD symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or a memory loss for names 
of close relatives, own occupation, or own name.  Therefore, 
a rating higher than 70 percent after June 21, 2005, is not 
warranted.  

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a) (2007).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2007).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).  

Based upon the evidence of record, the Board finds the 
evidence demonstrates the veteran was unemployable as a 
result of his service-connected disabilities effective from 
June 21, 2005, the date of his increased 70 percent rating 
for PTSD.  The schedular rating criteria for TDIU 
consideration under 38 C.F.R. § 4.16(a) are met as of this 
date and the persuasive evidence shows the veteran is 
unemployable because of his service-connected disabilities.

VA records, however, show that prior to June 21, 2005, 
service connection was established for PTSD (50 percent), 
residuals of a left knee injury with a history of a left 
medial meniscectomy and instability (20 percent), and 
traumatic arthritis of the left knee (10 percent).  The 
combined service-connected disability rating was 60 percent.  
The schedular rating criteria for TDIU consideration under 
38 C.F.R. § 4.16(a) were not met at that time and the 
persuasive evidence did not shows the service-connected 
disabilities are not so disabling as to render him 
unemployable.  In fact, a March 2001 report noted the 
veteran's PTSD symptoms were well controlled on current 
medications.  

In his November 1997 application for TDIU the veteran 
asserted that he had become too disabled to work as a result 
of his PTSD in August 1989.  He stated he had been so 
depressed that he could not function and that his flashbacks 
had been too frequent and too intense.  He noted that he last 
worked in August 1989 as a commercial truck driver and that 
he had completed only two years of high education.  A 
February 1992 SSA disability benefits determination found the 
veteran had been disabled since August 1989 with severe 
impairments including major depression and asthma.  It was 
noted, however, that a board-certified psychiatrist had 
testified that the veteran had not recovered from a very 
traumatic depression which began following the disintegration 
of his marriage.  The primary and secondary diagnoses 
provided were affective disorders and epilepsy (major motor 
seizures).  Although a July 2001 Vet Center report noted he 
had been determined to be totally unemployable, there was no 
indication that he was unemployable as a result of a service-
connected disability at that time.  There is no probative 
evidence demonstrating unemployability due to service-
connected disabilities prior to June 21, 2005.

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this service-
connected disorder that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  The 
veteran's service-connected disorders were adequately rated 
under the available schedular criteria prior to June 21, 
2005.  The Board finds the overall evidence of record is not 
indicative of a marked interference with employment prior to 
that date.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  


ORDER

New and material evidence was received to reopen claims for 
entitlement to service connection for back, neck, and right 
knee disorders; to this extent the appeal is allowed.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to an effective date earlier than April 28, 1997, 
for the award of service connection for PTSD is denied.

Entitlement to a rating in excess of 50 percent for PTSD 
prior to June 21, 2005, is denied.

Entitlement to an increased 70 percent rating for PTSD 
effective from June 21, 2005, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to TDIU effective from June 21, 2005, is granted, 
subject to the regulations governing the payment of monetary 
awards.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in April 2001, February 2003, April 2005, and April 2006.  He 
was informed that the VCAA notice requirements applied to all 
elements of a claim by correspondence dated in March 2006.  
The Board finds, however, that as this case must be remanded 
for additional development a remedial notice should be 
provided for the increased rating issues on appeal as a 
result of the decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, the Board notes that a June 2003 VA examiner 
found the veteran's neck and back disorders were not due to 
his service-connected left knee disability and a March 2007 
VA medical opinion found the right knee disorder was not due 
to the service-connected left knee disability.  There is no 
indication that the June 2003 examiner reviewed the claims 
file and neither examiner addressed whether or not a present 
neck, back, or right knee disorder had been aggravated by the 
service-connected disability.  Therefore, additional 
development is required prior to appellate review.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  VA will not concede 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

As to the increased rating claims on appeal, the Board notes 
that VA examination on June 25, 2003, revealed extension 
limited by five degrees and flexion to 100 degrees.  On VA 
examination in December 2006 the examiner noted the veteran 
was unable to extend his left knee more than five degrees 
from the 90 degree position while seated on the examining 
table and that the knee was unstable with medical and lateral 
movement.  The flexion and extension limitations were 
described as very severe; however, no opinion was provided to 
reconcile the different examination findings.  A December 
2006 private medical report noted a diagnosis of Parkinson's 
disease was being considered.  In light of the inconsistent 
VA medical findings, the Board finds an additional 
examination is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided an 
additional VCAA notice in accordance with 
the decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  This includes 
notification (1) that to substantiate his 
increased rating claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The veteran should be scheduled for a 
VA orthopedic examination for opinions 
(a) as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
chronic lumbosacral strain or arthritis 
of the cervical spine or right knee that 
was incurred or aggravated as a result of 
a service-connected disability and (b) as 
to the present nature and extent of his 
service-connected left knee disabilities.  
Complete range of motion and X-ray 
studies must be provided for the service-
connected left knee disabilities with 
discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.  The examiner 
should reconcile the range of motion 
findings with the prior VA examination 
reports and with the symptoms of any 
nonservice-connected disabilities such as 
Parkinson's disease.

A full description should be provided as 
to the effects of the service-connected 
disability upon the veteran's employment 
and daily life.  Particular emphasis 
should be placed upon any manifest 
limitation of activity alleged by the 
veteran.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


